Name: 92/76/EEC: Commission Decision of 18 December 1991 amending Decision 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  America;  tariff policy
 Date Published: 1992-02-06

 Avis juridique important|31992D007692/76/EEC: Commission Decision of 18 December 1991 amending Decision 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil Official Journal L 030 , 06/02/1992 P. 0025 - 0033 Finnish special edition: Chapter 3 Volume 40 P. 0117 Swedish special edition: Chapter 3 Volume 40 P. 0117 COMMISSION DECISION of 18 December 1991 amending Decision 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil (92/76/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Article 16 thereof, Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Brazil are laid down in Commission Decision 86/195/EEC (3), as amended by Decision 87/455/EEC (4), particularly as regards foot-and-mouth disease; Whereas the sanitary situation in particular with regard to foot-and-mouth disease of the State of Mato Grosso do Sul has been looked at by several EEC missions and been found satisfactory under certain restrictions; Whereas the veterinary structures in the State of Mato Grosso do Sul are well organised and seem capable of giving the necessary guarantees to fulfil the requirements of Decision 86/195/EEC for the export of boned beef and certain offals to the Community; Whereas it therefore seems necessary to modify Decision 86/195/EEC in view of authorizing imports of certain categories of fresh meat from the State of Mato Grosso do Sul, Brazil; Whereas it is necessary, on the other hand, to take into account Commission Decision 89/3/EEC of 15 December 1988 (5) on health protection measures in connection with imports of certain fresh meat from Brazil, as last amended by Commission Decision 91/343/EEC (6), and to amend accordingly annexes A, C, D and E of Decision 86/195/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 86/195/EEC shall be amended as follows: 1. In Article 1, paragraph 1 (a) and (c) the words 'Bahia and EspÃ ­rito Santo' are replaced by the words 'Bahia, EspÃ ­rito Santo and Mato Grosso do Sul with the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora.' 2. Annexes A, C, D and E of Decision 86/195/EEC are replaced by Annexes A, C, D and E of the present Decision. Article 2 This Decision shall apply from 15 January 1992. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 142, 28. 5. 1986, p. 51. (4) OJ No L 244, 28. 8. 1987, p. 38. (5) OJ No L 5, 7. 1. 1989, p. 32. (6) OJ No L 187, 13. 7. 1991, p. 49. ANNEX A ANIMAL HEALTH CERTIFICATE for boned fresh meat (1) of bovine animals, excluding offal, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (3)) Ministry: Department: References: (Optional) I. Identification of meat: Meat of bovine animals: Nature of cuts (4): Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (5): Name and address of consignor: Name and address of consignee: IV. Attestation of health I. the undersigned, official veterinarian, certify that: 1. The boned fresh meat described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande Do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, Espirito Santo, Mato Grosso do Sul (6)) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regurlarly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease for 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The boned fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The boned fresh meat described above originates from carcases which have matured at a room temperature of more than + 2 ° C for at least 24 hours before the bones were removed and in which, after maturation and before the bones were removed, the pH value measured electronically in the middle of the longissimus dorsi muscle has been recorded as less then 6,0 in each case. 4. (7) Done at , (Place) on (date) Seal (Signature of official veterinarian) (Name in capital letters, title, and qualification of signatory) (1) Under the conditions laid down in Article 1 (1) (c) of Commission Decision 86/195/EEC, only the following offal of bovine animals is authorized for importation: hearts and diaphragmatic muscles from which lymphatic glands, adhering connective tissue and fat have been completely removed and tongues with epithelium and without bone, cartilage and tonsils. (2) Optional. (3) With the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (4) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) With the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (2) Additional conditions required by the United Kingdom. (1) Fresh meat: means all parts fit for human consumption from domestic bovine animals, sheep and goats which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional. (3) With the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladfario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (4) Only de-boned fresh meat from bovine animals, sheep and goats from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (5) For containers the registration number should be given, for aircraft the flight number and for ships the name. (6) With the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladfario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (7) Additional conditions required by the United Kingdom. ANNEX C ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 1 (1) (c) of Commission Decision 86/195/EEC (hearts, diaphragmatic muscles and tongues) of bovine animals intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (3)) Ministry: Department: References: (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal (hearts, diaphragmatic muscles, tongues): Type of packaging: Number of packages: Net weight: II. Origin of offal Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (Rio Grande do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (1)) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regulary carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The offal described above has matured at a room temperature of more than + 2 ° C for at least three hours, or, in the case of diaphragmatic muscles, for at least 24 hours. 4. (2) Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title, and qualification of signatory) (1) Under the conditions laid down in Article 2 of Commission Decision 86/195/EEC only the following offal of bovine animals is authorized for importation: livers from which lymphatic glands, adhering, connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex 1 to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs of bovine animals intended exclusively for the manufacture of pet food, from which trachaea, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) With the exception of the municipalities of Aquidauana. Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Port Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (4) For containers the registration number should be given, for aircraft the flight number and for ships the name. (5) Delete where inapplicable. (1) With the exception of the municipalitis of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (2) Possible additional conditions. ANNEX D ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2 of Commission Decision 86/195/EEC of bovine animals intended for consignment to the European Economic Community for processing Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (3)) Ministry: Department: References: (Optional) I. Identification of offal (1): Offal of bovine animals. Nature of offal: Nature of packaging: Number of packages: Net weight: II. Origin of offal: Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of offal: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee (approved processing establishment for meat for: human consumption / pet food (5)): IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande Do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (1)) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holdings of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The offal described above has matured at a room temperature of more than + 2 ° C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (2) Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title, and qualification of signatory) (1) Under the conditions laid down in Article 2 of Commission Decision 86/195/EEC only the following offal of bovine animals intended exclusively for the manufacture of pet food, is authorized for importation: livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of the Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) With the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (4) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) With the exception of the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, CorumbÃ ¡, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and Sonora. (2) Possible additional conditions. ANNEX E ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2 of Commission Decision 86/195/EEC of bovine animals intended for consignment to the European Economic Community for processing Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (3)) Ministry: Department: References: (Optional) I. Identification of offal (1): Offal of bovine animals. Nature of offal: Nature of packaging: Number of packages: Net weight: II. Origin of offal: Address(es) of the establishment(s) controlled by the responsible veterinary authorities: III. Destination of offal: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee (approved processing establishment for pet food): IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande do Sul, Minas Gerais, ParanÃ ¡, Sao Paulo, GoiÃ ¡s, EspÃ ­rito Santo, Mato Grosso do Sul (1)) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The offal is obtained from a slaughterhouse in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of offal for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The offal described above has matured at a room temperature of more than + 2 ° C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (2) Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory)